Citation Nr: 0208075	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-20 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1969, and from November 1977 to August 1985.  This 
case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

Chronic tension headaches are due to the veteran's 
service-connected post-traumatic stress disorder.


CONCLUSION OF LAW

Headaches are the proximate result of a service-connected 
disorder.  38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The veteran has been provided with a VA examination in 
connection with the issue of entitlement to service 
connection for headaches.  The record reflects that the 
veteran has been informed of the requirements for 
establishing this issue on appeal.  The veteran has submitted 
pertinent evidence in support of this claim.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award entitlement to 
service connection for headaches.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of this claim if he identified that 
evidence.  Additionally, he was provided notice of and 
reported for a VA examination.  The statement and 
supplemental statements of the case also provided notice to 
the veteran of what the evidence of record, to include the VA 
examination, revealed.  Additionally, they provided notice of 
what the remaining evidence showed, including any evidence 
identified by the veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  
Moreover, the RO substantially complied with a Board remand 
dated in January 2001.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2001); 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In the instant case, the veteran's service medical records 
indicate that he was treated for tension headaches, headaches 
caused by a viral syndrome, and headaches related to high 
blood pressure.  The service medical records also note a 
mixed traumatic neurosis manifested, in pertinent part, by 
headaches.  A VA examination conducted in July 1997, 
diagnosed tension-type headaches.  

By a rating decision dated in August 1997, service connection 
for post-traumatic stress disorder was granted.  

VA outpatient treatment records indicate that the veteran 
complained of daily headaches in 1999.  A magnetic resonance 
imaging scan of the brain and pituitary gland conducted in 
August 1999, was "mildly degrade" as the veteran repeatedly 
fell asleep during the examination.  However, a normal 
variant perivascular space was reported.  

The veteran testified before the RO at a personal hearing in 
March 2000, that his headaches began in service in 1965, 
while serving in Vietnam.  He stated that his headaches have 
continued since that time.  

VA outpatient treatment records dated in 2000 and 2001 
continue to report chronic headaches.  A VA examination 
conducted in January 2002, reported that the veteran 
described his headaches as a sharp pain across the front of 
his head, extending back into his neck.  The veteran reported 
he had daily headaches.  He stated that on occasion when the 
headaches were severe "they knocked him down" and caused 
nausea.  Cranial nerve, motor system, sensory and reflex 
examinations were normal.  The examiner concluded that the 
veteran had "a tension-type headache which is most likely 
and most probably related to his emotional distress and is 
not a separate issue."

Accordingly, the medical evidence of record shows that the 
veteran has headaches that are caused by his 
service-connected post traumatic stress disorder.  There is 
no competent evidence to the contrary.  Hence, the Board 
finds that the veteran's current headache disorder is due to 
his service-connected post-traumatic stress disorder, and 
service connection for this disorder is warranted.  


ORDER

Service connection for headaches is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

